PER CURIAM.
Affirmed.
NATHAN, Judge, concurring in part and dissenting in part.
I concur with the majority in the dismissal with prejudice of Count II of appellant’s complaint, but respectfully dissent as to Count I thereof.
The appellant’s complaint arose out of an alleged breach by appellees (purchasers) of a contract for the purchase of real property from appellant (seller). Count I alleged fraud by the appellees. The trial court dismissed Count I, reasoning that appellant was limited by the contract to the agreed upon liquidated damages. I am of the opinion that Count I sets forth all the necessary elements of fraud to constitute an independent cause of action.